United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, KILMER
PROCESSING & DISTRIBUTION CENTER,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-634
Issued: June 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2007 appellant filed an appeal from a June 5 and October 5, 2006 decisions
of the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained lateral epicondylitis of
the left elbow in the performance of duty.
FACTUAL HISTORY
On March 8, 2006 appellant, then a 41-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) claiming that he sustained left lateral epicondylitis due to repetitive
motion at work on or before December 15, 2005. He attributed his condition to constantly
bending his left elbow for 45-minute periods to place packages on a conveyor belt, lifting mail

and packages from bins and then loading postal containers for 15 minutes. Appellant did not
stop work.
Appellant submitted February 20 and 27, 2006 slips from Dr. Marc J. Lamb, an attending
Board-certified orthopedic surgeon, who diagnosed “work-related” left lateral epicondylitis and
prescribed a brace and physical therapy.
In a March 9, 2006 letter, the employing establishment stated that, during one work shift,
appellant processed flats for 30 minutes, performed keying for 45 minutes then emptied postal
containers weighing 20 to 25 pounds for 15 minutes. Appellant performed these tasks in rotation
for 90 minutes. He then took a 15- to 20-minute break. This sequence repeated four times each
workday.
In a March 13, 2006 letter, the Office advised appellant of the additional evidence needed
to establish his claim. The Office emphasized the importance of submitting a report from his
attending physician explaining how and why the identified work tasks would cause or contribute
to the claimed left lateral epicondylitis. The Office afforded appellant 30 days in which to
submit such evidence.
In a December 19, 2005 report, Dr. Lamb related appellant’s complaints of left elbow
pain. He diagnosed lateral epicondylitis and prescribed a brace and medication. Dr. Lamb noted
that appellant should not lift or carry more than five pounds “at his job or at home” through late
April 2006. In a January 18, 2006 report, he noted that appellant’s condition remained
symptomatic with lifting and reaching at work. In a February 27, 2006 report, Dr. Lamb noted
appellant’s “continued pain with some lifting and gripping activities at his job.
By decision dated June 5, 2006, the Office denied appellant’s claim on the grounds that
causal relationship was not established. The Office accepted that appellant performed repetitive
motions as set forth in the employing establishment’s job description. The Office found,
however, that appellant did not submit sufficient rationalized medical evidence supporting a
causal relationship between the identified work factors and his left elbow condition.
In a June 30, 2006 letter, appellant requested reconsideration. He submitted a March 27,
2006 report from Dr. Lamb opining that appellant’s left lateral epicondylitis was “the direct
result” of “repetitive activity … as a postal” worker.
By decision dated October 5, 2006, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office found that, although Dr. Lamb generally
supported causal relationship, he did not mention any of the identified work factors or explain
how they would cause or contribute to the diagnosed lateral epicondylitis.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
1

5 U.S.C. §§ 8101-8193.

2

individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant alleged that he developed left lateral epicondylitis due to repetitive motions
while processing mail. The Office accepted that appellant performed such duties, but denied his
claim on the grounds that the medical evidence was not sufficient to establish that these work
factors caused or aggravated any medical condition.
Appellant submitted reports from Dr. Lamb, an attending Board-certified orthopedic
surgeon, who noted on January 18 and February 27, 2006 that lifting and reaching at work
aggravated appellant’s left elbow symptoms. Dr. Lamb stated that appellant’s work duties
caused pain related to underlying conditions. However, the fact that work activities produce
symptoms revelatory of an underlying condition does not raise an inference of an employment
relationship.5 Dr. Lamb did not address how appellant’s job activities would cause or contribute
to the diagnosis of lateral epicondylitis.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Solomon Polen, 51 ECAB 341 (2000).

5

Judith A. Peot, 46 ECAB 1036 (1995).

3

In a March 27, 2006 report, Dr. Lamb opined that appellant’s left lateral epicondylitis
was “the direct result” of repetitive activities at work. Again he did not explain how or why
repetitive upper extremity motion or any of the identified work factors would cause or aggravate
the diagnosed condition. Dr. Lamb did not mention appellant’s duties processing mail, placing
packages on a conveyor belt, keying mail or emptying postal containers. He did not describe the
duration or combination of these activities in appellant’s workday and how they would impact
his physical condition. Dr. Lamb’s opinion is insufficiently rationalized to meet appellant’s
burden of proof in establishing causal relationship.6
The Board finds that appellant has not established that he sustained left lateral
epicondylitis in the performance of duty, as he submitted insufficient rationalized medical
evidence to establish the asserted causal relationship.
CONCLUSION
The Board finds that appellant has not established that he sustained left lateral
epicondylitis in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 5 and June 5, 2006 are affirmed.
Issued: June 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
6

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

